Citation Nr: 1631475	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to October 7, 2014, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to August 1970, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the Veteran's disability rating for PTSD at 10 percent.  The Veteran's rating has since been increased to 30 percent from June 10, 2004 to October 7, 2014, and 50 percent thereafter.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of those proceedings is of record.

In February 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has generally been productive of occupational and social impairment with deficiencies in most areas, due to such symptoms as: depressed mood; anxiety; suspiciousness; chronic sleep impairment including nightmares; irritability; mild memory loss; disturbances of motivation; difficulty in maintaining effective social relationships; near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and suicidal ideation.

2.  At no point during the appeal period has the Veteran's PTSD been productive of total occupational and social impairment, nor has the disability generally manifested symptoms such as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; unprovoked irritability accompanied by periods of violence; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations;  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  
 

CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veteran's Contentions and Applicable Law

The Veteran is currently in receipt of a 30 percent rating prior to October 7, 2014 and a 50 percent rating since then for PTSD under Diagnostic Code 9411.  He contends that a higher rating is warranted based on his symptomatology.  Specifically, the Veteran notes that his symptoms include: frequent nightmares and other sleep difficulties, flashbacks, depression, anger, anxiety and frustration, thoughts of suicide, memory problems, isolation from others, speech impairment and distrust of his spouse.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board has reviewed the medical and lay evidence in the Veteran's file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  Therefore, the Board will summarize the evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the relevant issues within the claim under appeal.

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from August 11, 2007, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In making its determinations as a finder of fact, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board is charged with the duty to assess the credibility and probative value given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.  The symptoms associated with the disability rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App.  436, 443 (2002).

2.  Factual Background

VA treatment records from the beginning of the appeal period show vague thoughts about death but no frank suicidal ideation.  The Veteran reported occasional flashbacks and a generally depressed mood tied to pain and physical problems with variable PTSD symptoms.

In November 2008, the Veteran underwent a VA psychological examination where he reported being on medication that seemed to be working but not being in therapy.  The Veteran noted a good relationship with his wife, occasional social relationships, activities and leisure pursuits, including volunteer work and church.  The Veteran was reported to be clean and neatly groomed with unremarkable psychomotor activity, clear speech, a cooperative and friendly attitude, normal affect, good mood, intact attention and orientation.  The Veteran's thought process and content were noted to be unremarkable and without delusion.  His judgment and insight were normal.  The Veteran reported only getting four to five hours of sleep per night, which caused exhaustion that interfered with daytime activities.  No hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks or homicidal/ suicidal thoughts were reported.  The Veteran was noted to have good impulse control and hygiene and a normal memory.  No episodes of violence were reported nor were any problems with completing the activities of daily living.  The examiner noted frequent and chronic mild PTSD symptoms including persistent re-experiencing the traumatic event, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal.  The Veteran was reported to have retired in 1999 due to a fractured hip which made him unable to physically perform his job.  The Veteran was given a global assessment function score of 61, indicating mild symptoms such as depressed mood or insomnia or some difficulty in social or occupational functioning but generally functioning pretty well with some meaningful interpersonal relationships under the applicable diagnostic criteria at the time.  See Diagnostic and Statistical Manual of Mental Disorders, 4th Edition.  The examiner assessed the Veteran with mild social and occupational impairment in functional status and quality of life due to his PTSD with signs and symptoms such as sleep disturbance and avoidance behaviors that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA treatment records following the November 2008 examination show continuing depression and irritability to various levels of severity, as well as persistent nightmares and sleep impairment with occasional flashbacks, and fleeting thoughts of suicide without intent.  GAF scores remained steady between 50-60 from 2008 to 2014.  A GAF 50 is represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

In April 2014, the Veteran underwent a second VA psychological examination.  He reported residing with his wife of 45 years and his wife's disabled brother.  The Veteran described his wife as "next to god she's the best thing I've ever had" and he denied any significant marital difficulties.  The Veteran's brother died 2 months prior; he reported that they were close.  He noted that he talks to his other siblings, including a twin sister, on a fairly regular basis.  He reported being active in church and that he sings in the male chorus.  He reported that he used to walk his dogs but that due to physical limitations is now unable to do so.  About once a month, he and his wife go out to eat.  Mental health treatment was reportedly ongoing and the Veteran was taking prescribed medications.  

Psychiatric symptoms reported by the Veteran included persistent depressed mood, anxiety, chronic sleep impairment, recurring and distressing dreams, hypervigilance in crowds, exaggerated startle response, anhedonia, suicidal/homicidal ideation (with no intent or plan) and irritability.  The Veteran reported that his customary mood is "melancholy."  He added that he gets upset and agitated when he is unable to physically perform tasks.  His wife mentioned that Veteran stays focused on Vietnam and cannot "come out of it."  The Veteran related that he is unable to go to sleep before 2 am and that he has military-related nightmares about 3 to 4 nights per week.  The Veteran does not like being in crowds, including crowds at sporting events.  The examiner stated that the symptoms of PTSD were mild and ongoing.

The Veteran was casually dressed with adequate grooming and hygiene with clear and coherent speech, no signs of distorted thoughts or perceptions, a polite and cooperative attitude and slightly constricted affect.  He was fully oriented with good word recall, adequate attention, fair abstract reasoning and insight, average judgment and intelligence, and good impulse control.  He stated he had intermittent thoughts of suicide but no intent or plan.

The examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

At his October 2014 Board hearing, the Veteran reported worsening symptomatology including difficulty sleeping, nightmares several nights per week, flashbacks, suicidal ideation, difficulty with memory, anger, some isolation from family, difficulty with interaction due to paranoia, and occasional stuttering and slurred speech.  

On January 14, 2015, the Veteran was admitted into inpatient psychiatric treatment following reports of depression and suicidal thoughts at the VAMC in Birmingham.  He complained of multiple psychosocial stressors including chronic pain, age-related disability, and familial strain including deaths in the family and loss of independence from losing his driver's license and had reportedly begun thinking of suicide as a way out.  Initial mental status examination showed the Veteran to have impaired judgment and abstract thinking, limited insight and a depressed mood and affect.  He was initially assessed with major depression, single episode, moderate and PTSD.  The Veteran was treated for several days and was released on January 21, 2015.  At discharge he was assessed with an exacerbation of PTSD with depression and suicidal ideation related to medication non-adherence and chronic pain evidenced by previous reports of anxiety, insomnia, nightmares, flashbacks/intrusive thoughts of combat, depression.  He was alert and oriented to person, place, and time; calm and pleasant on contact with a euthymic mood/affect.  He denied current depression, anxiety, suicidal or homicidal ideation.  His grooming and hygiene within normal limits, his thoughts linear and goal directed without delusional or paranoid content.  He did not present any disruptive or self-injurious behavior.  He was reported to sleep at night despite complaints of chronic pain from neuropathy to his hips, feet, and legs.  He was compliant with rules and medications and was noted to be able to perform activities of daily living independently.

In March 2015, the Veteran underwent a third VA psychological examination where he was again diagnosed with PTSD and Unspecified Depressive Disorder for which he was taking prescription medication.  The Veteran endorsed the following PTSD diagnostic criteria: recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; avoidance of distressing memories, thoughts, or feelings; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response and sleep disturbance.

The Veteran reported a good relationship with his wife and two surviving adult children.  The Veteran also reported maintaining contact with his mother and siblings, and that he talks to his neighbors occasionally and sings in his church choir.  Identified symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation.

The Veteran was noted to be casually dressed, ambulating by wheelchair with good grooming/hygiene, slowed speech, fair eye contact, organized inclusive thoughts, normal orientation, attention and abstract reasoning within normal limits, with a dysphoric affect.  The Veteran reported having a chronic depressed mood and reduced appetite.  His wife stated that he has been withdrawn and socially isolative and feeling "worthless."  He reported a history of suicidal ideation with no current intent or plan and said "I never follow through on them" and that he does not want to leave his wife.  No suicide attempts were reported and he denied a need for hospitalization, saying he felt supported by his wife and family.  The Veteran endorsed sleep disruption approximately five nights per week with nightmares 3-4 nights per week leading to daytime fatigue, irritability and occasional verbal but no physical altercations.  No homicidal ideation, intent or plan, or obsessive compulsive symptoms were reported.  The Veteran endorsed anxiety and a history of panic attacks of unknown frequency.  When asked about hallucinations, he said he feels like "the devil is on me" at times. 

The examiner characterized the Veteran's psychological condition as being productive of occupational and social impairment with reduced reliability and productivity.

3.  Analysis and Findings

The Board is tasked with assessing the overall social and occupational impairment produced from the Veteran's PTSD.  The Veteran has reportedly been retired for almost a decade prior to the commencement of the appeal period due to physical health problems.  However, VA examiners and treatment records indicate that the Veteran is capable of independently performing activities of daily living with the exception of some situations where assistance is required due to his unrelated peripheral neuropathy.  

At his most recent VA examination the Veteran made vague allusions to panic attacks but these were neither characterized nor quantified and have not been identified as a significant issue in previous statements or treatment records.  There are also indications in the record of "feeling" the devil but this does not appear to arise to the level of a hallucination.  In terms of overall mental cognition, the Veteran appears to be generally functioning quite well.  The Veteran's symptomatology does not indicate a loss of control over self-care, behavior or physical responses to emotion.  His cognitive abilities are largely intact with the exception of some mild memory loss.  The Veteran has been able to maintain a good relationship with most members of his family and those in his immediate social circle.  The Veteran has been married over 45 years and has a loving and supportive relationship with his wife, albeit with some difficulties due to mood disturbance and irritability leading to occasional verbal altercations or isolation.  He has not manifested obsessional rituals, illogical irrelevant or obscure speech, spatial disorientation or neglect of personal appearance and hygiene.  His judgment and thinking have consistently been within normal limits, with the exception of his January 2015 inpatient treatment.  He reports regularly interacting with family members, neighbors and his church congregation.  Thus, while the Veteran may experience some difficulties in these regards, the record does not show an inability to maintain effective social relationships and the Veteran's cognition is largely intact.  The Veteran has testified to anger, irritability and suspiciousness and possibly some mild impulse control, but the record does not indicate a history of physical violence or destructive behavior.

The Board finds that the Veteran's PTSD is best characterized as productive of occupational and social impairment occupational and social impairment with deficiencies in most areas.  The majority of the Veteran's symptomatology is contemplated by the 30 percent or 50 percent rating, including depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulty in maintaining relationships, mild memory loss and chronic sleep impairment.  However, the Veteran has manifested recurrent suicidal ideation throughout the appeal period, necessitating inpatient treatment in January 2015.  The Veteran's suicidal thoughts and intent have varied in specificity and severity but have been persistently recurrent.  The Veteran's GAF scores were consistently in the range of 50-60, which indicates a more disabling condition in terms of social and occupational impairment than is contemplated by the 30 percent disability rating and is generally contemplated within the 50-70 percent rating criteria.  Moreover, the Veteran's symptomatology does not appear to have become appreciably and suddenly worse in April 2014.  Therefore, resolving all doubt in the Veteran's favor, a disability rating of 70 percent is warranted for the entire period under appeal.  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411.  The Board does not find that the Veteran's disability has been productive of total occupational and social impairment at any point as the Veteran maintains significant social relationships with family and is still competent to conduct his activities of daily living including interactions with others.  The Veteran's most significantly disabling manifestation appears to be his recurrent mood disturbances and depression, with his January 2015 inpatient treatment representing the most severe symptomatology during the appeal period.  The Veteran appears to have made progress during treatment however, and even when his mood symptomatology was at its worst, he remained a high degree of overall mental and psychological functionality.  As such, a disability rating in excess of 70 percent is not warranted for any point during the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411. 


ORDER

A disability rating of 70 percent, and no higher, for PTSD is granted for the entire appeal period.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


